cnNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Ogino (US 2017/0294203), Taketomi (US 2016/0064200) and Shiozawa (JP 07-108464).
Regarding claims 1, 6 and 7, Parkhe teaches a method for manufacturing a sputtering target, which comprises performing polishing on a sputtering surface of a target material having a Vickers hardness of 100 or less made of metal (aluminum, copper, [0003]), the target material having been 
Ogino teaches a method for manufacturing a sputtering target, which comprises performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.7 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage [0032] because it would provide a smooth surface on the target.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ogino by performing multi-stage polishing on a sputtering surface of a target material by using a plurality of abrasives having different grit numbers in ascending order of grit number from a small grit number to a large grit number wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is 1.6 times or less larger than a grit number of an abrasive used in a stage immediately preceding the last stage, as taught by Ogino, because it would provide a smooth surface on the sputtering target [0032].  

The Examiner takes the position that it is common in polishing arts to use a nonwoven material as the lapping wheel so as to hold the abrasive particles in the slurry to polish a surface.
Taketomi teaches a method of finishing a sputtering surface by polishing a target surface using a nonwoven fabric ([0076], [0141]) because it would control the surface roughness, Ra, of the sputtering target ([0076])
Shiozawa teaches providing an abrasive cloth for polishing by impregnating a polysulfone resin solution to a nonwoven fabric of synthetic fiber because it would provide a porous structure not hurt by the heat and pressure applied in the polishing process (Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the abrasive of Parkhe by providing the abrasive includes a nonwoven fabric of synthetic fiber impregnated with abrasive grains, as taught by Taketomi and Shiozawa , because it would control the surface roughness, Ra, of the sputtering target ([0076] of Taketomi) and because it would provide a porous structure not hurt by the heat and pressure applied in the polishing process (Abstract of Shiozawa). 
Regarding claim 2, Ogino teaches in two sequential stages of the multi-stage polishing, a grit number of an abrasive used in a later stage is more than 1.0 time and less than 2.5 times larger than a grit number of an abrasive used in a former stage [0032].  
Regarding claim 5, Ogino teaches wherein a grit number of an abrasive used in a last stage of the multi-stage polishing is #800 or more and #1500 or less [0032].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either of Parke, Ogino, Taketomi and Shiozawa as applied to claim 1 above, and further in view of Takagi (JP 2011-127189 as cited on IDS see translation for citations).
Regarding claim 9, Parkhe does not teach a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320.  
Takagi teaches a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 [0030] because it would control the surface property of the sputtering target [0031]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grit of Parkhe by providing a grit number of an abrasive used in a first stage of the multi-stage polishing is more than #320 because it would control the surface property of the sputtering target [0031]. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2007/0215463) in view of Yuan (2014/0311900). 
Regarding claim 8, Parke teaches a sputtering target comprising a target material made of metal [0002], the target material having been bonded to a backing plate [0019], wherein an average of arithmetic average roughness Ra measured at a plurality of measurement points on a sputtering surface of the target material is 0.5 microns or less (4 microinches = 0.10 microns, [0022]). 
Parkhe does not teach a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less. 
Yuan teaches a sputtering target with a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less (1.500 Angstroms, [0015]). Yuan also teaches the difference between the maximum value and the minimum value of the arithmetic average roughness Ra measured at the plurality of measurement points thereon /the average of 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
The Examiner takes the position that 0.2369 would be close enough to the value of 0.22 or less where one of ordinary skill in the art would have expected them to have the same properties. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness of the sputtering target of Parkhe by providing a standard deviation of the arithmetic average roughness Ra measured at the plurality of measurement points thereon is 0.1 um or less and the difference between the maximum value and the minimum value of the arithmetic average roughness Ra measured at the plurality of measurement points thereon /the average of arithmetic average roughness Ra measured at a plurality of measurement points thereon is 0.22 or less, as taught by Yuan, because it would reduce burn in time and reduce particles on films deposited from the sputtering target [0007]. 
Regarding claim 11, Parkhe does not teach BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/332,206Docket No.: 2185-1151PUS1the target material has a length of 1,000 mm to 3,500 mm in a long side direction.
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target material of Parkhe by providing it has a length of 1,000 mm to 3,500 mm in a long side direction, because it would produce the same result, deposition on a substrate, in the same manner, sputtering. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art teaches an orbital sander using the abrasive of claim 1 to perform polishing of a sputtering target. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection applied to claim 1.  
Regarding claim 8, Applicant argues that Parkhe’s “average surface roughness” is not the same as Applicant’s required Ra surface roughness measurement.  The Examiner does not agree because Ra is the most widely used surface roughness measurement.  The skilled artisan searching for the meaning of surface roughness and how to measure finds first a direction to average roughness Ra. Therefore the skilled artisan reading Parkhe would first seek to consider the Ra measurement technique when interpreting Parkhe surface roughness teachings. 
Applicant argues that one of ordinary skill in the art would not be motivated to combine Parkhe and Yuan to arrive at the requirements of claim 8.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794